227 F.3d 759 (6th Cir. 2000)
RALPH MOORE, JR., Plaintiff-Appellant,v.CITY OF HARRIMAN; HARRIMAN POLICE   DEPARTMENT; ROY JENKINS, Chief of Police, Harriman Police Department; DARREN    MCBROOM; TERRY FINK; RANDY HEIDLE; VIRGIL MCCART; JERRY SINGLETON, Defendants-Appellees.
No. 99-5258
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
September 12, 2000.

Before: MARTIN, Chief Judge; MERRITT, NELSON, BOGGS, NORRIS,  SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE,  CLAY, and GILMAN, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is FURTHER ORDERED that the appellant file a supplemental brief not later than Tuesday, October 10, 2000 and the appellees file supplemental brief not later than Tuesday, November 7, 2000.


5
The Clerk will schedule this case for oral argument as directed by the court.